     Case: 1:21-cv-00799 Document #: 14 Filed: 05/12/21 Page 1 of 1 PageID #:197




                                             May 12, 2021

Circuit Court of Cook County
Richard J. Daley Center
50 W Washington Street
Chicago, IL 60602

Re: Shifrin et al v. Does 1-78
USDC No: 21cv799

Circuit Court No: 2021L013774
Dear Clerk:


A certified copy of an order entered on 04/28/2021 by the Honorable Franklin U. Valderrama
, remanding the above-entitled case back to the Circuit Court of Cook County, Illinois is herewith
transmitted to you for your files.



                                                        Sincerely yours,
                                                        Thomas G. Bruton, Clerk


                                                        By:     /s/ David Jozwiak
                                                                Deputy Clerk
